--------------------------------------------------------------------------------

EXHIBIT 10.6
 
PROMISSORY NOTE
 

USD $2,300,000.00   Seattle, Washington

June 8, 2010


FOR VALUE RECEIVED, Visualant, Incorporated, a Nevada corporation (“Maker”),
promises to pay to James M. Gingo (“Holder”) at 12142 NE Sky Lane, Suite 130,
Aurora, Oregon  97002-8730, or such other place as Holder from time to time may
designate in writing, in lawful money of the United States, the total sum of Two
Million Three Hundred Thousand and no/100 Dollars ($2,300,000.00) plus interest
at the rate of three and one-half percent (3.5%) per annum, from the date of
this Promissory Note (“Note”), but subject to adjustment as set forth in Section
1 below, in accordance with the terms set forth herein.  Any capitalized terms
not otherwise defined herein shall have the meaning set forth in the Stock
Purchase Agreement between Maker and Holder of even date herewith.


1.           Adjustment to Note Amount.  The amount of this Note shall be
subject to adjustment as follows:  (a) in the event the total amount of the
outstanding liability (including all accrued and unpaid interest) due by Holder
to The Bonderson Family Living Trust under the Secured Promissory Note dated
June 30, 2006, and the Secured Line of Credit Agreement dated June 5, 2008
(collectively, the “Bonderson Debt”), exceeds the sum of Six Hundred Thousand
Dollars ($600,000.00) as of the Closing Date, the amount of this Note shall be
increased by the difference between the amount of the Bonderson Debt and
$600,000; and (b) in the event the total amount of the Bonderson Debt
outstanding as of the Closing Date is less than $600,000, the amount of this
Note shall be decreased by the difference between $600,000 and the amount of the
Bonderson Debt.  In addition, the amount of this Note shall be adjusted to
account for the amount of accrued interest due on the outstanding balance of the
Bonderson Debt as of the date each installment payment is due under Section 4
below, and the amount of such accrued interest due on the Bonderson Debt shall
be added to the amount of each installment payment made under Sections 4(a) and
(b).


2.           Prepayment.  Maker may prepay this Note, in whole or in part, at
any time and from time to time prior to the Maturity Date, without penalty or
premium.  Any prepayment amount shall be applied first to any interest accrued
on this Note, and then to the payment of unpaid principal on this Note.  A
partial prepayment shall not defer or excuse installment payments required by
Section 4 below.


3.           Maturity Date.  All principal and any accrued interest due
hereunder shall be due and payable in full on June 8, 2013 (the “Maturity
Date”).


4.           Installment Payments.  Maker shall make installment payments to
Holder on this Note as follows:
 
(a)  The sum of Six Hundred Fifty Thousand Dollars ($650,000) plus the amount of
the accrued interest on the Bonderson Debt, plus interest on the unpaid
principal balance shall be paid to Holder on the earlier of: (i) the one-year
anniversary date of this Note, or (ii) on the Maker’s closing of Two Million
Five Hundred Thousand Dollars ($2,500,000.00) or more in aggregate financing
(whether debt, equity or some combination thereof) after the date of this Note;


(b)  The sum of Six Hundred Fifty Thousand Dollars ($650,000) plus the amount of
the accrued interest on the Bonderson Debt, plus interest on the unpaid
principal balance shall be paid to Holder on the earlier of: (i) the two-year
anniversary date of this Note, or (ii) on the Maker’s closing of Five Million
Dollars ($5,000,000.00) or more in aggregate financing (whether debt, equity or
some combination thereof) after the date of this Note; and
 
 
 
1

--------------------------------------------------------------------------------

 

 
(c)  The remaining balance of this Note, plus interest thereon, shall be paid to
Holder on the earlier of: (i) the Maturity Date set forth in Section 3 above; or
(ii) on the Maker’s closing of Seven Million Five Hundred Thousand Dollars
($7,500,000.00) or more in aggregate financing (whether debt, equity or some
combination thereof) after the date of this Note.


5.           Transferability of Note.  This Note may be assigned, by operation
of law or otherwise, by Maker to any affiliate or successor in interest to
Maker, subject to the written consent of Holder.  The Holder may not transfer or
assign this Note without the prior written consent of Maker.  Subject to the
foregoing, the rights and obligations of the Maker and Holder of this Note shall
be binding upon and inure to the benefit of the successors, heirs,
administrators and permitted assigns and transferees of the parties.


6.           Security.  This Note is issued pursuant to a Stock Purchase
Agreement between the Maker and Holder of even date herewith, and is secured by
a Stock Pledge Agreement and a Security Agreement between the Holder and Maker
of even date herewith.  Reference is made to the Stock Purchase Agreement, Stock
Pledge Agreement and Security Agreement concerning additional terms and
conditions pertaining to Holder's and Maker’s respective rights.
 
7.           Default Rate.  Upon the occurrence of any Default, any sum not paid
as provided in this Note or in any instrument securing this Note, shall, at the
option of Holder, without notice, bear interest from such due date at a rate of
interest (the “Default Rate”) equal to four (4) percentage points per annum
greater than the interest rate stated herein, or the maximum rate of interest
permitted by law, whichever is the lesser, and, at the option of Holder, the
unpaid balance of principal, accrued interest, plus any other sums due under
this Note, or under any instrument securing this Note shall at once become due
and payable, without notice, and shall bear interest at the Default Rate.


8.           Default.  Time is material and of the essence hereof with respect
to the payment of any sums of any nature by Maker and the performance of all
duties or obligations of the Maker.  Upon any Default, Holder, at his option and
upon written notice to Maker, may accelerate this Note and all sums owing and to
become owing hereunder shall become immediately due and payable.  A “Default”
shall mean: (a) Maker’s failure to make any required installment payment on this
Note pursuant to Section 4 above following receipt of written notice of
nonpayment from Holder and Maker’s failure to make such required payment within
ten (10) days following receipt of such notice; (b) the institution of any
proceeding by or against Maker seeking to adjudicate Maker as bankrupt or
insolvent, or seeking a reorganization, arrangement, adjustment or composition
of Maker or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking the appointment of a receiver,
trustee or other similar official for Maker or for any substantial part of
Maker’s property, which proceedings are not dismissed within sixty (60) days; or
(c) any breach of any representations, warranties, covenants, or agreements and
the expiration of any cure periods contained in this Note, the Stock Purchase
Agreement, the Stock Pledge Agreement, and the Security Agreement.


9.           Waiver.   To the extent permitted by law, each and every maker,
surety, guarantor, endorser, or signator to this Note, in whatever capacity,
hereby waives presentment, demand, protest, notice of dishonor, and all other
notices, and agrees that Holder may exercise his rights hereunder in any order
and at any time, and may, without notice to or consent of any such person, and
without in any way diminishing the obligations of any such person:  (a) deal
with any such person with reference to this Note by way of forbearance,
extension, modification, compromise or otherwise; (b) extend, release,
surrender, exchange, compromise, discharge, or modify any right or obligation
secured by or provided by the Stock Pledge Agreement and Security Agreement
securing this Note (collectively, the “Security Documents”) or any other
instrument securing this Note; or (c) take any other action which Holder may
deem reasonably appropriate to protect his security interests in the property
securing this Note (the “Collateral”).  Any such action(s) taken under the
preceding sentence may be taken against one, all, or some of such persons, and
Holder may take any such action against one differently than another of such
persons, in Holder's sole discretion.
 
 
 
2

--------------------------------------------------------------------------------

 

 
10.           Amendment.  Any provision of this Note may be amended or modified
only upon the written consent of both the Maker and Holder of this Note.


11.            Expenses and Attorneys Fees.  If Holder is the prevailing party
in any litigation instituted in connection with the Note; or if Holder or any
other person initiates any judicial or nonjudicial action, suit, or proceeding
in connection with the Note or the security therefor, and an attorney is
employed by Holder to (a) appear in any action, suit, or proceeding, or (b)
reclaim, seek relief from a judicial or statutory stay, sequester, protect,
preserve or enforce Holder's interest in the Note, the Security Documents, or
any other security for the Note (including, but not limited to, proceedings at
appellate levels, under federal bankruptcy law, in eminent domain, under probate
proceedings, or in connection with any state or federal tax lien), then, in any
such event, Maker shall pay attorneys fees and costs and expenses incurred by
Holder and/or his attorney in connection with the above-mentioned events and any
appeals related to such events, including, but not limited to, costs incurred in
searching records and the cost of appraisals.  If not paid within ten (10) days
after such fees, costs, and expenses become due and written demand for payment
is made upon Maker, such amount may, at Holder's option, be added to the
principal of the Note and shall bear interest at the Default Rate.


12.           Governing Law.  This Note and the rights and obligations of the
parties shall be governed by and construed in accordance with the internal laws
of the State of Oregon, regardless of the laws that might otherwise govern under
applicable conflicts of laws principles.


13.           Security.  The indebtedness evidenced by this Note is secured by a
Stock Pledge Agreement and a Security Agreement of even date and may be secured
by other security instruments.


14.           Due on Sale or Encumbrance.


14.1           This Note is personal to Maker and not assignable.  In making it,
Holder has relied on Maker's credit, Maker's interest in the Collateral, and the
financial market conditions at the time this Note is made.  In the event of a
sale, conveyance, transfer, or encumbrance of the title to or possession of all
or part of the Collateral, directly or indirectly, either voluntarily,
involuntarily or by operation of law, Holder may declare the entire balance of
this Note immediately due and payable.


14.2           Assumption shall NOT release Maker or successor in interest from
personal liability for payment and performance of the terms and conditions of
this Note.


15.           Commercial Purpose.  The obligation evidenced by this Note is
exclusively for commercial or business purposes.
 
 

 
3

--------------------------------------------------------------------------------

 



NOTICE:  ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON
LAW.




MAKER:
 
Visualant, Incorporated




/s/  Ronald P. Erickson

--------------------------------------------------------------------------------

By:  Ronald P. Erickson
Its:   Chief Executive Officer

 
 
 
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------